Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-10 in which claims 1 and 10 are in independent forms filed September 23, 2021 has been fully considered, but they are not persuasive.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority







Acknowledgment is made of applicant's claims benefit of French Application No. 1874006 filed 12/21/2018.

Specification
Amendment to the specification in the remark filed on 3/10/2020 has been considered and entered into record.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 3/16/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Okamura et al. United States Patent Publication No. 2014/0040186 in view of Bhojwani et al. United State Patent Publication No. 2017/0262493.

As per claims 1 and 10:
Okamura et al. teach (A) synchronized data management system for managing data (Par. 21 and 70),
the system being connected to at least one user device through a network (Par. 17 and 25), the system comprising: 
a server configured to receive requests from the at least one user device;
a common storage database comprising a master storage unit configured to store data (Par. 68:  Based on receiving notice of change the CPU updates the data stored in the auxiliary storage device); and
an auxiliary storage unit configured to store updated data (Par. 117:  The auxiliary storage device perform updating the data stored in the storage device); 
the synchronized data management system being configured to (Par. 82:  The data management receive the data synchronization request via the communication network): 
transmit a subset of data stored in the master storage unit to a given user device in response to an update request received by the server from the user device (Par. 14:  The transmitting module transmits the master data updated by the master update module to an information processing apparatus); 
store an update made to the subset of data and received from the given user device in the auxiliary storage unit (Par. 68:  Based on receiving notice of change the CPU updates the data stored in the auxiliary storage device).
Okamura et al. do not explicitly disclose for storing the update made to the subset of data to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device. 
 However, Bhojwani et al. teach a method, 
store the update made to the subset of data from the auxiliary storage unit to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device (See Bhojwani et al. Par. 46 and 50: (The master data manager receive a request from supplier network manager to modify data in master data.  Based on this request master data manager forward the modification to the modification manager then the modification manager copy the modification to storages 120a-120n (auxiliary storage units) which are n storage devices (more than one storage device) (Par. 46)) and (The validation engine is responsible for validating the modification to the master data, validation engine executes the set of validation operations specified in the master data validation rule. If the new value is a valid value based on the result of the set of validation operations of a particular master data modification rule, validation engine sends to the modification manager a request to modify the field in the identified master data storage (Par. 50))). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamura et al. to have the store the update made to the subset of data to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamura et al. and Bhojwani et al. before him/her, to modify the system of Okamura et al. to include the store the update made to the subset of data to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device of Bhojwani et al., since it is suggested by Bhojwani et al. such that, the system for synchronization of master data with data stored in storage perform validation process on the modified data to determine the data which was modified is valid and it can be copied on the storage device (See Bhojwani et al. Par. 38).

As per claim 5:
, 
wherein the auxiliary storage unit is located in the common storage database (See Okamura et al. Par. 117:  The master dictionary data stored in the auxiliary storage device).  

As per claim 6:
Okamura et al. as modified teach a system, 
wherein the update made to the subset of data is associated with a unique identifier, the unique identifier being stored in the auxiliary storage unit (See Okamura et al. Par. 97:  The update time considered as unique identifier and would be stored in the auxiliary storage device).  



As per claim 8:
Okamura et al. as modified teach a system, 
wherein the system is configured to receive a modified version of the update made to the subset of data from a user device of the set of selected user devices and store the modified version of the update to the auxiliary storage unit (See Okamura et al. Par. 117: The dictionary server stores data into auxiliary storage device and ant updated version of data would be stored in the auxiliary storage device).  

s 2-4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Okamura et al. United States Patent Publication No. 2014/0040186 in view of Bhojwani et al. United State Patent Publication No. 2017/0262493 as applied to claims 1, 5-6, 8, and 10 and in view of Ratias United States Patent Publication No. 2018/0234496.

As per claim 2:
Okamura et al. as modified do not explicitly disclose for the synchronized data management system is configured to send a message including an update stored in the auxiliary storage unit to each user device of the set of selected user devices.  However, Ratias teaches a system, 
wherein the synchronized data management system is configured to send a message including an update stored in the auxiliary storage unit to each user device of the set of selected user devices (See Ratias Par. 33: The synchronization server can send a message to the other devices to notify the changes to other devices) .  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Okamura et al. and Bhojwani et al. to have the synchronized data management system is configured to send a message including an update stored in the auxiliary storage unit to each user device of the set of selected user devices.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Okamura et al. and Bhojwani et al. and Ratias before him/her, to modify the system of combination of Okamura et al. and Bhojwani et al. to include the synchronized data management system is configured to send a message including an update stored in the auxiliary storage unit to each user device of the set of selected user devices of Ratias, since it is suggested by Ratias such that, the system for synchronization process across multiple screens and devices to make sure if the other devices are not online then the computing device will send the request to the XMPP synchronization server and the XMPP synchronization server may send a notification message to the other devices as determined by the synchronization server(See Ratias Par. 33).

As per claim 3:
Okamura et al. as modified do not explicitly disclose for the encoding mechanism and send a message including the encoded update to each user device of the set of selected user devices teach a system, 
further comprising an encoder unit configured to encode the update using at least one encoding mechanism and send a message including the encoded update to each user device of the set of selected user devices(See Ratias Par. 186:  By encoding a customized desired change or modification). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Okamura et al. and Bhojwani et al. to have the synchronized data management system is configured to send a message including an update stored in the auxiliary storage unit to each user device of the set of selected user devices.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Okamura et al. and Bhojwani et al. and Ratias before him/her, to modify the system of combination of Okamura et al. and Bhojwani et al. to include the synchronized data management system is configured to send a message including an update stored in the auxiliary storage unit to each user device of the set of selected user devices of Ratias, since it is suggested by Ratias such that, the system for synchronization process across multiple devices include data privacy that is information protected under the General Data Protection Requirements of the European Union which is not known or to be disclosed to a user of the first device (See Ratias Par. 517).

As per claim 4: 
Okamura et al. as modified teach a system, 
wherein the data encoder unit is configured to encode the update in a data format handled by the user device of the set of selected user devices (See Ratias Par. 237:  Each Second Synchronization signal: signals each encoding one or more requests for carrying out a component task by another device of the task requested in the received First Synchronization signal).

As per claim 7:
Okamura et al. as modified teach a system, 
wherein the system is further configured to send the subset of data of the master storage unit associated with the update to each user device of the set of selected user devices(See Ratias Par. 28:  The synchronization signals can be transmitted back and forth between the first and second computing devices (or more than two devices, as appropriate). This process allows continuous updating and refreshing of information, so that the multiple devices can continuously synchronize with each other).  


Response to arguments
Applicant contends Okamura et al. as modified fail to teach “store the update made to the subset of data from the auxiliary storage unit to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device” as recited in claim 1.  Examiner respectfully disagrees with applicant.  Bhojwani et al. was introduced since, Bhojwani et al. teach a method that for performing the copying updated portion of data uses client devices 120a-120n and after modification happen all the storage devices which is reside on each of clients 120a-120n would be updated and the modification would be stored on those storage units (clients 120a-120n storage units) and can be considered as N auxiliary storage units also, Bhojwani et al. teach a method based on receiving request from supplier network manager to modify data in master data.  Based on this request master data manager forward the modification to the modification manager then the modification manager copy the modification to storages 120a-120n (auxiliary storage units) which are n storage devices (more than one storage device) (Par. 46)) finally, Bhojwani et al. teach a method provide a validation engine which is responsible for validating the modification to the master data, validation engine executes the set of validation operations specified in the master data validation rule. If the new value is a valid value based on the result of the set of validation operations of a particular master data modification rule, validation engine sends to the modification manager a request to modify the field in the identified master data storage (Par. 50).  Therefore, Okamura et al. as modified teach “store the update made to the subset of data from the auxiliary storage unit to the master storage unit in response to one or more validation requests received from a set of selected user devices, the set of selected user devices comprising at least one user device” as recited in claim 1.


Allowable Subject matter
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al. United States Patent Publication No. 2008/0170701,
Watatiuchi United States Patent Publication No. 2015/0188748,
	Fujii et al. United States Patent Publication No. 2013/0191814.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005. The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157